Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pangrle (Reg. No. 42,973) on May 5, 2022.
The application has been amended as follows: 

1. (Previously Amended) A method, comprising
receiving a digital description of a well construction system, wherein the digital description of the well construction system describes a locational relationship of components in the well construction system;
collecting multiple types of data from a well construction system, the multiple types of data comprising:
sensor data collected from sensors disposed along the well construction system, wherein each of the sensors comprises a corresponding component location and wherein the sensors comprise at least one downhole sensor coupled to a drillstring that comprises a drill bit; and
non-sensor data indicating an operational status of one or more components in the well construction system, wherein the non-sensor data comprises operational data of an automated control system that controls one or more of the components, wherein each of the one or more components comprises a corresponding component location; and
tagging the collected sensor data and the collected non-sensor data with an identification indicating a clock reference time and the corresponding component location;
searching the tagged collected sensor data and the tagged collected non-sensor data based at least in part on time and location using a process improvement application to generate search results; and
determining an operational state of at least one of the components using at least a portion of the search results to implement a process improvement for the well construction system, wherein the search results indicate bit depth based on block position of a traveling block of a rig, dependent on whether the drillstring is operatively coupled to the traveling block, and wherein the process improvement acts to reduce flat time in drilling depth versus time.

2. (Previously Presented) The method of claim 1, wherein the locational relationship includes relative spatial and/or logical relationship of the components in the well construction system.

3. (Canceled).

4. (Canceled).

5. (Canceled).

6. (Canceled).

7. (Currently Amended) The method of claim 1, wherein the collected data are collected from multiple component types in the well construction system.

8. (Original) The method of claim 1, wherein the multiple types of data further comprises video of the well construction system.

9. (Original) The method of claim 1, wherein the multiple types of data further comprises operator inputs.

10. (Previously Presented) The method of claim 9, wherein the operator inputs comprise data inputs describing physical interaction of rig personnel with the components in the well construction system.

11. (Original) The method of claim 9, wherein the operator inputs comprise data inputs describing the operator's observation of the equipment state and/or well construction operation state.

12. (Original) The method of claim 1, further comprising evaluating at least one of a state of a rig in the well construction system, equipment performance and drilling performance based on the collected data.

13. (Canceled).

14. (Previously Presented) The method of claim 1, wherein the digital description further comprises a list of subsystems in the well construction system, relationships between components in each subsystem, and relationships between subsystems in the well construction system.

15. (Previously Presented) The method of claim 1, wherein the collected data comprise video of the well construction system, the method further comprising: using a computer program to detect and identify changes in the video; wherein the operational state of the at least one of the components is determined based at least in part on the identified changes in the video.

16. (Previously Presented) The method of claim 1, wherein the operational state of the at least one of the components is determined based at least in part on manually input data.

17. (Previously Presented) The method of claim 1, wherein the collected data are collected into a databus.

18. (Canceled).

19. (Currently Amended) The method of claim 1, wherein the at least one of the components is a rotating component, and wherein determining the operational state comprises comparing a portion of the tagged sensor data comprising current readings from a drive mechanism of the rotating component with a portion of the tagged non-sensor data comprising an operator command to operate the rotating component.

20. (Canceled).

21. (Canceled).

22. (Canceled).

23. (Canceled).

24. (Previously Presented) The method of claim 1, wherein the operational state of at least one of the components corresponds to an operational state of one of the sensors.

25. (Previously Presented) The method of claim 1, comprising issuing a signal to implement the process improvement for the well construction system.

26. (Previously Presented) The method of claim 25, wherein the signal calls for servicing at least one of the sensors.

27. (Previously Presented) The method of claim 1, wherein the search results comprise search results for a flat time that indicate a cause of the flat time.

28. (Currently Amended) The method of claim [[28]]27, wherein the cause of the flat time is due to equipment failure or logistic interruption.

29. (Currently Amended) The method of claim [[28]]27, wherein the cause of the flat time is due to logistic interruption.

30. (Previously Presented) A system comprising:
a computing device comprising a processor; and
a non-transitory computer readable medium for executing software instructions on the processor, the software instructions comprising instructions to:
receive a digital description of a well construction system, wherein the digital description of the well construction system describes a locational relationship of components in the well construction system;
collect multiple types of data from a well construction system, the multiple types of data comprising sensor data collected from sensors disposed along the well construction system, wherein each of the sensors comprises a corresponding component location and wherein the sensors comprise at least one downhole sensor coupled to a drillstring that comprises a drill bit, and non-sensor data, wherein the non-sensor data comprises operational data of an automated control system that controls one or more of the components, wherein each of the one or more components comprises a corresponding component location;
tag the collected sensor data and the collected non-sensor data with an identification indicating a clock reference time and the corresponding component;
search the tagged collected sensor data and the tagged collected non-sensor data based at least in part on time and location using a process improvement application to generate search results; and
determine an operational state of at least one of the components using at least a portion of the search results to implement a process improvement for the well construction system, wherein the search results indicate bit depth based on block position of a traveling block of a rig, dependent on whether the drillstring is operatively coupled to the traveling block, and wherein the process improvement acts to reduce flat time in drilling depth versus time.



Allowable Subject Matter
Claims 1-2, 7-12, 14-17, 19, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.


The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Knecht et al. (U.S. Pre-Grant Publication No. 2016/0034818, hereinafter referred to as Knecht) teaches a method, comprising:
receiving a digital description of a well construction system, wherein the digital description of the well construction system is stored in a data storage medium and comprises:
Knecht teaches storing a digital description of a drilling/production rig where “various analysis components may be used, including a digital and/or an analog system. For example the downhole electronics 11, the computer processing system 12, the downhole sensor 13, the drilling/production parameter controller 14, the geo-steering system 15, the formation stimulation system 18, the telemetry, the oilfield data system 20, the data center 21, the server 22, the storage medium 23, the firewall 24, the user interface 26, and/or the webcrawler 27 may include digital and/or analog systems” (Para. [0029]).  Therefore, Knecht teaches a digital description of the drilling/production rig being stored in the system for controlling and processing the drill/production environment.
a list of components in the well construction system; and
Knecht teaches a computer processing system 12 for transmitting control setpoints to the drilling/production parameter controller “configured to control…parameters of oilfield equipment used to drill the borehole 2, stimulate the formation 4, and/or extract hydrocarbons via the borehole 2” (Para. [0014]).  Knecht further teaches locational relationships between components by teaching “the BHA 10 includes a downhole sensor 13 configured for sensing various downhole properties or parameters related to the formation 4, the borehole 2, and/or the position of the BHA 10” (Para. [0015]). Therefore, Knecht teaches a list of components in the well construction system as part of the control system for transmitting control setpoints to the drilling/production parameter controller and controlling the components within the drill/production system. A list of components must be known in order to provide setpoints for the components.
describes a locational relationship of the components in the well constructions system relative to other components in the well construction system;
Knecht teaches a computer processing system 12 for transmitting control setpoints to the drilling/production parameter controller “configured to control…parameters of oilfield equipment used to drill the borehole 2, stimulate the formation 4, and/or extract hydrocarbons via the borehole 2” (Para. [0014]).  Knecht further teaches storing a digital description describing a locational relationship of the sensors relative to other sensors by teaching “the BHA 10 includes a downhole sensor 13 configured for sensing various downhole properties or parameters related to the formation 4, the borehole 2, and/or the position of the BHA 10” where “sensor data may be transmitted to the surface” and “sensed data may be correlated to a depth at which the data was sensed to provide a log, which may be stored in the data center” (Para. [0015]). Therefore, by tracking the depth of sensors and storing it in a log, Knecht is teaching a locational relationship stored between where the sensors that includes a description of sensor location/depth relative to others sensors’ location/depth in the system.
Collecting multiple types of data from a well construction system, the multiple types of data comprising:
Sensor data collected from one or more sensors disposed along the well construction system, wherein each of the sensors comprises a corresponding component location and wherein the sensors comprise at least one downhole sensor coupled to a drillstring that comprises a drill bit; and
Knecht teaches “the BHA 10 includes a downhole sensor 13 configured for sensing various downhole properties or parameters related to the formation 4, the borehole 2, and/or position of the BHA 10” where the “sensor data may be transmitted to the surface by telemetry for processing such as by the computer processing system 12” (Para. [0015]).
Knecht further teaches “tagging any non-calculated oilfield data and/or any calculated oilfield data that passes the quality control check with one or more identifiers that are searchable” where “the one or more identifiers may be for at least one of an oilfield system, an apparatus in the system, a device in the apparatus, a component in the device, a performance value of the system, a performance value of the apparatus, a performance value of the device, a performance value of the component, a drilling parameter, a drilling performance value associated with using the drilling parameter, a formation stimulation parameter, a formation stimulation performance value associated with using the formation stimulation parameter, a production parameter, a production performance value associated with using the production parameter, a name of an earth formation of interest, a well in the earth formation of interest, a location of the earth formation of interest, and logging data for a well of interest” (Para. [0022]).
Knecht also teaches relative spatial and/or logical relationships of components in the well construction system by teaching “non-limiting embodiments of the oilfield data include well geometry, casing and tubulars of a well of interest, well location, completion type for a well of interest, stimulation data for a well of interest, cementing parameters, permitting data for a well of interest, court filings for a well of interest, lease filings, state well maps, production data (e.g., total production and production by month), test data for a well of interest (including pressure and temperature data where reported), laboratory test reports, and job files (e.g., internal files of job data and client files of job data)” and “non-limiting embodiments of analytics include production analysis to include…visualization of geospatial positioning of wells with completion type and production overlay of a production map” (Para. [0013]).
Knecht also teaches “a drill bit 7 id disposed at the distal end of a drill tubular 5 for drilling the borehole 2. The drill tubular 5 may be a drill string made up of a plurality of connected drill pipes 6” (Para. [0014]).
Non-sensor  data, wherein the non-sensor data comprises operational data of an automated control system that controls one or more of the components, wherein each of the one or more components comprises a corresponding component location; and
Knecht teaches “the drilling/production parameter controller 14 is configured to control production parameters such as pump speed and valve position” where “set points and control information for controlling production oilfield equipment may be obtained from the data center discussed” (Para. [0017]) thereby teaching non-sensor data, in the form of set points and control information, indicating the operational status of components in the well construction system.
Knecht further teaches an automated control system by teaching a “drilling/production parameter controller 14 for automatically controlling drilling parameters” (Para. [0019]).
Tagging the collected sensor data and the collected non-sensor data with an identification indicating a time and the corresponding component location.
Knecht teaches “tagging any non-calculated oilfield data and/or any calculated oilfield data that passes the quality control check with one or more identifiers that are searchable” where “the one or more identifiers may be for at least one of an oilfield system, an apparatus in the system, a device in the apparatus, a component in the device, a performance value of the system, a performance value of the apparatus, a performance value of the device, a performance value of the component, a drilling parameter, a drilling performance value associated with using the drilling parameter, a formation stimulation parameter, a formation stimulation performance value associated with using the formation stimulation parameter, a production parameter, a production performance value associated with using the production parameter, a name of an earth formation of interest, a well in the earth formation of interest, a location of the earth formation of interest, and logging data for a well of interest” (Para. [0022]).
Knecht also teaches relative spatial and/or logical relationships of components in the well construction system by teaching “non-limiting embodiments of the oilfield data include well geometry, casing and tubulars of a well of interest, well location, completion type for a well of interest, stimulation data for a well of interest, cementing parameters, permitting data for a well of interest, court filings for a well of interest, lease filings, state well maps, production data (e.g., total production and production by month), test data for a well of interest (including pressure and temperature data where reported), laboratory test reports, and job files (e.g., internal files of job data and client files of job data)” and “non-limiting embodiments of analytics include production analysis to include…visualization of geospatial positioning of wells with completion type and production overlay of a production map” (Para. [0013])
Knecht further teaches the oilfield data being tagged with at least one of a location of a source of the collected data by teaching “displaying oilfield data in a pin map 45” Para. [0025] & Fig. 4). 
searching the tagged collected sensor data and the tagged collected non-sensor data; and
Knecht teaches “block 41 calls for searching identifiers in the storage medium to identify the specified oilfield data” in response to “receiving a request for specified oilfield data from a user using a user interface” (Para. [0023]).
determining an operational state of at least one of the components using at least a portion of the search results to implement a process improvement for the well construction system.
Knecht teaches “the quality control check compares the non-calculated oilfield data and the calculated oilfield data to a threshold value or a range of acceptable values” and “when observed values are a significant distance away (e.g., a number of standard deviations) from a majority of the values of the data (e.g., an average value), the outliers may be identified and sent to subject matter experts for further investigation” (Para. [0021]).
Knecht further teaches “a significant increase in speed for providing quality oilfield data to users for decision making” (Para. [0002]) thereby teaching decision making to implement process improvement based on received oilfield data by users for the decision making.


Sprock (U.S. Pre-Grant Publication No. 2016/0292933) teaches “non-exhaustive examples of metadata related to the sensor data may include…a time stamp for when the sensor data was recorded” (Para. [0052]), “a time stamp for when the image data was recorded” (Para. [0052]), and “operational state data may also include metadata such as a time stamp or an identifier of the tool or work component to which the operational state data applies” (Para. [0054]).

Abbassian et al. (U.S. Pre-Grant Publication No. 2016/0053604) teaches monitoring and managing drilling operations at a well site where a system receives input from various sensors, collects real-time sensor data sampled during operations at the well site, and provides visual feedback through a variety of graphical user interfaces which are presented in the form of an operation-specific console.

Altamirano et al. (U.S. Pre-Grant Publication No. 2017/0147963) teaches tracking wellsite equipment using identification information and location information from sensors and determining a utilization state associated with the wellsite equipment based on the tracking.

Cardellini et al. (U.S. Pre-Grant Publication No. 2015/0345281) teaches monitoring wellsite equipment at a wellsite including a plurality of client devices mounted to wellsite equipment with sensors to measure wellsite parameters of the wellsite equipment.

Estevez et al. (U.S. Pre-Grant Publication No. 2007/0062692) teaches wellsite sensors adapted to collect wellsite data and at least one mobile communication module locatable at various positions about the wellsite and a surface unit operatively connected to the at least one communication module for receiving signals from the at least one wellsite sensor.

Vu et al. (U.S. Pre-Grant Publication No. 2012/0026002) teaches remote monitoring of a wellsite operation comprising a sensor disposed at a wellsite to measure a parameter of interest and generating predetermined screenshots related to the parameter of interest.

Bello et al. (U.S. Pre-Grant Publication No. 2016/0356125) teaches online real-time estimation of production performance properties by receiving real-time field data taken by downhole sensors, estimating formation properties and production performance properties by applying the field data to a two or three-dimensional numerical transient thermal multiphase reservoir flow model, and automatically calibrating the model.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R. F. M./
Examiner, Art Unit 2154
5/5/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154